THEA~~OIC~~TEH'              GENERAL
                            OPTE~A~




HonorableFred Erisman
CriminalDistrict Attorney
~EtFegg~*uIlty
Lagview, Texas

Dear Sir:

                           OpinionNo. O-952
                           Re: Validityof Teachers'Contracts.

We are in receiptof your letter of June 8, 1939, in which the follmlng
facts and questionsare 'presentedfor ov opinion.

You statezthaton March 30, 1939, three days prior Go the school trustee
election,'thetrustees, of the White Oak Common School electedteachersfor
the next two years and executedtheir contracts. Only two of the three
trusteessigned the.cctitracts,  and at the followingelec'tionone of these
trusteeswas defeat&end the presentBoard, as now constituted,has refused
to recognizefive of the teachers'with  whom contractswere made &I March
30, 1939.

You wish to knar vihetherthe five contractsmentionedabove are such leg+1
and binding c&tracts that the 'CountySchool Superintendentmust approve
them, in the absenceof any other showingof fraud or the like.

Your also state that the presentSuperintendenthas e valid contractfor
two years,with one year remainingto be served. The Board of Trustees
desiresto dispensewith his servicesand ask that he vacate.thepremises
forthwith. They also desire to pey his entiresalary for the remaining
year under this contract.

You wish to be advisedas to whether the Board of Trusteesten legallytake
such action.

Article2750a,Revised Civil Statutes,1925, providesthat commonschool
districttrusteesmay make contractswith teachersfor a period of time
not in excess of two years, and furtherprovidesthat no contract'&y be
signedby the trusteeduntil the duly electedtrusteehas qtilifieaand
taken the oath of office.

This departmentconstruedthe above statute in OpinionNo. O-04,~dated.
March 16, 1939, addressedto the HonorableEmmettWilburn,CountyAttorney,
Center,Texas, in which it was ruled that a commonschool districttrustee,
whose term of office expireson May 1, may join with,oneof the remaining
     HonorableFred Erismsn,June 14, 1939, Page 2   (O-92)



     trusteesand executevalid teachers contractsfbr the next year, prior to
     the electionof the new trustee. We encloseherewitha copy of that opinion.

      It has been repeatedlyheld that teachers'contractsfor commonschool
      districtsarenot bindinguntil they have been approvedbY the County
     Superintendent; however, it does not follow that a duly elected Board
      of School Trusteesmay, without cause, refuse to honor teachers'
      contractsenteredinto by their predecessorsbefore such contractshave
     'beenapprovedby the'CountySuperintendent.

     In Miller vs. Smiley (T. C. A. 1933) 65 S. W. (26) 417, writ of error
     refused,the court stated:

          'we cannotbring ourselvesto believethat a mere fortl::'-~ 11 change
          in the membershipof the board, prior to the formal approvalof the
          County Superintendent of the lawful contractstheretoforemade by the
          board, permit such contractsto be arbitrarilyrevokedby the naw bcd)rd
          and the CountySuperintendent  without any charge of fraud, impositioil
          or mutual mistake,and with no hearing given the teacheron such in-
          tendedrevocationof their~ contracts.

          'It+eema to us that to hold otherwisewould be to violate the plainest
          priiioiplesof fairnessand justice,and to acquiescein arbitraryand
          dictatorialpowersnot conferredby our statutesupon the boards of
          school trusteesor County Superintendents."

          See also White vs. Porter,78 9. W. (2d) 287.
     It is our opinionthat in the absenceof some other valid reason,other
     than a mara change in the membershipof a schoolboard, the COU&' school
     Superintendent should approvethe five contractsmentionedabove.

     In Temple IndependentSchool DistrictVS. Proctor (T. C. A. 19%) 9'7S.
     W. (26) 1047, (writof error refused),it was held that % School Super-
     intendentcould &force his legal possessionof such Offbe .by injunction
     as againstillegalattemptson the part of a Board of Trusteesto oust
     him. The judgmentof the trial court,which was affirmed,restrainedthe
     Board from expendingpublicfunds for the purposeof Paying another
     Superintendent.The court stated:
           "The injunctionagainst interference by others\:!thhis pOSSeSsion
           of such office at least up to September1, 1936, was clearly
           authorized."(Underscoring  OUrs.)


^.   -




     HonorableFred kri&an,   June 14, 1939, Page 3 (O-952)
HonorableFred ,kribman,
                      June 14, 1939, Page 3 (O-952)



It is our opinionthat the Board of Trusteesmay not dispensewith the
servicesof a Superintendent who has a valid contract,and order him to
vacate the premises~forthwith,and the fact that the Board is willing to
;~syhim his full year'ssalary is not controlling.

                                   Yours very truly,

                              ATTORNEXGENERALOF TEXAS

                              *I       Cecil C . Cammck



                              By
                                       Cecil C. Camwcb
                                              Assisi;ant
        ..,
ccc :l?c* ldw




APPIIOtiD
        OPINICNCCMMITl!EE
E C. 0. B.
CHAIRMAN